DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a First Action Non-Final on the merits. Claims 1-20, as filed on December 23, 2020, have been considered below and are currently pending and subject to the following Non-Final Action on the merits. 
Priority
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Japanese Patent Application No. JP2019-232940, filed on December 24, 2019.
Information Disclosure Statements
The information disclosure statement (IDS), submitted on December 23, 2020, is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the references in the attached IDS have been considered by the examiner. See MPEP § 609.05(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1-2, 7-16, and 19 recite generic placeholders for performing the claimed function(s) without reciting sufficient structure, material, or acts to entirely perform the recited function, and, thereby, the following claim limitations are being interpreted under 35 U.S.C. 112(f).
Regarding claims 1-2, 7-16, and 19, independent claims 1 and 19 recites and claims 2 and 7-16 further refine the following generic place holder(s) for performing the claimed function(s):
a controller being configured to execute: calculating, based on information about behavior of a user, likelihood about future movement of the user and outputting information about a service for the movement of the user based on the calculated likelihood.
Moreover, independent claim 19 recites the following generic place holder(s) for performing the claimed function(s):
an input apparatus configured to detect behavior of a user;
an information processing apparatus; and
an output apparatus configured to output a notification based on the information about the service outputted by the controller, to the user
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to add the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 thru 16 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, i.e., software per se. 
Regarding independent claim 1, the claimed invention is directed to non-statutory subject matter. Wherein, the claim does not fall within at least one of the four statutory categories of patent eligible subject matter, because the claim is directed to software per se. For example, the claim’s preamble recites, “An information processing apparatus….” However, the body of the claim merely recites function(s) being performed by: (i) “a controller,” which under their broadest reasonable interpretation, in light of the specification, could be detached from any medium, i.e., exclusively software. Wherein, the specification recites the controller as being such without further disclosure. Examiner acknowledges Applicant recites a control unit being “a functional component provided by the processor,” which can be analogous to the controller. (PG Pub Specification, ¶ [0071]). However, even if the control unit is equivalent to the controller, under their broadest reasonable interpretation the controller and the control unit could exclusively be software receiving, processing, generating, and sending data that is detached from any medium. Therefore, the controller does not appear to be anything more than software programs without any physical embodiment. Consequently, the claim recites software per se, and, thereby, the claim is directed to non-statutory subject matter. 
As the courts' definitions of machines, manufactures and compositions of matter indicate, a product must have a physical or tangible form in order to fall within one of these statutory categories. Digitech, 758 F.3d at 1348. Thus, the Federal Circuit has held that a product claim to an intangible collection of information, even if created by human effort, does not fall within any statutory category. Digitech, 758 F.3d at 1350 (claimed Microsoft Corp. v. AT&T Corp., 550 U.S. 437, 449 (2007); see also Benson, 409 U.S. 67 (An "idea" is not patent eligible). Thus, a claim to a software program that does not also contain at least one structural limitation has no physical or tangible form, and thus does not fall within any statutory category. 
Examiner suggests that Applicant positively recite a tangible product, i.e., a processor, to overcome the rejection.
Regarding claims 2-16, the claims are dependent upon claim 1, which is directed to non-statutory subject matter. Yet, the dependent claims do not overcome the software per se rejection as they merely recite the same elements as disclosed and analyzed in claim 1 above, without positively reciting a tangible product to overcome the rejection.  Accordingly, claims 1 thru 16 are ineligible subject matter under 35 U.S.C. § 101. However, for examination purposes and the subsequent 35 U.S.C. § 101 subject matter eligibility analysis, claims 1 thru 16 are interpreted hereinafter as reciting a machine.
Claims 1 thru 20 of the claimed invention are rejected under 35 U.S.C. § 101, because the claims are directed to an abstract idea without significantly more. Consequently, the claimed invention is directed to non-statutory subject matter. See 35 U.S.C. § 101 Analysis below.
35 U.S.C. § 101 Analysis:
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability. Alice Corp. v. CLS Bank Int’l, 573 U.S. ___(2014).

Step 1 – Statutory Categories: 
Regarding Step 1 analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the four following statutory categories: (1) Process, (2) Machine, (3) Manufacture, or (4) Composition of Matter.

Claims 1 thru 16 are directed to an apparatus, i.e., a machine. Claims 17 and 18 are directed to a method, i.e., a process. Claims 19 and 20 are directed to a system, i.e., a machine. Consequently, claims 1 thru 20 are directed to one of the four statutory categories and have been evaluated under Step 2, see below. 

Step 2 – Judicial Exceptions:
Step 2A – Prong I: (Abstract Idea, Law of Nature, or Natural Phenomenon):
Regarding Step 2A – Prong I analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following judicial exceptions: (1) Abstract Idea, (2) Law of Nature, or (3) Natural Phenomenon. In which, an abstract idea includes the following groupings: (a) mathematical concepts, (b) certain methods of organizing human activities, and/or (c) mental processes.  

Regarding independent claim 19, the claim, under its broadest reasonable interpretation, recites an abstract idea of proactively booking shared vehicles for passengers. Wherein, the processes to perform the abstract idea are methods of organizing human activity and cover purely mental processes. The following limitations taken from the independent claim(s) recite a method of organizing human activity:
…detect[ing] behavior of a user;
calculating, based on information about behavior of a user, likelihood about future movement of the user; 
outputting information about a service for the movement of the user based on the calculated likelihood; and
output[ting] a notification based on the information about the service outputted…to the user.
For example, “a system that arranges a vehicle for the user (hereinafter also referred to as a dispatch system)” is at least related to “fundamental economic practices” in the transportation industry. (PG Pub Specification, ¶ [0036]). Consequently, the limitations herein, under their broadest reasonable interpretation, constitute a method of organizing human activity. Wherein, if a claim limitation, under its broadest reasonable interpretation, recites a method of organizing human activity, then it recites an abstract idea. See MPEP § 2106.04(a)(2)(II). Moreover, aside from the general technological environment (addressed below), the limitations in (a) and (b) above cover purely mental processes, e.g., observation, evaluation, judgment, opinion. See MPEP § 2016.04(a)(2)(III). Accordingly, claim 19, as a whole and combination thereof, recites an abstract idea and has been evaluated in Step 2A – Prong II, see below.
Regarding independent claim 1 and claim 17, claim 1 is the apparatus claim and claim 17 is the method claim for the system disclosed in independent claim 19. Wherein, claim 1 and claim 17 share analogous limitations with claim 19. Accordingly, Step 2A—Prong I analysis for claim 19 applies to claim 1 and claim 17. Therefore, claims 1 and 17, as a whole and combination thereof, recite an abstract idea and the claims have been evaluated in Step 2A—Prong II, see below.  
Step 2A – Prong II: (Practical Application of the Judicial Exception)
Regarding Step 2A – Prong II analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite additional elements that integrate the judicial exception into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical 
Regarding independent claim 19, the judicial exception is not integrated into a practical application, because the additional elements, i.e., (i) “an input apparatus configured to,” (ii) “an information processing apparatus comprising,” (iii) “a controller,” and (iv) “an output apparatus,” under their broadest reasonable interpretation in light of the specification, are all recited at a high level of generality such that they do not transform the exception into a patent eligible application. For example, the specification recites (i) as being exemplified by a user terminal e.g., “smartphone, a mobile phone, a tablet terminal, a personal information terminal, a wearable computer (such as a smartwatch) and a personal computer (PC),” and a smart speaker. (PG Pub Specification, ¶¶ [0045] and [0050]). The specification further recites (ii) as being exemplified by a server. (PG Pub Specification, ¶ [0042]). The specification further recites (iii) as such with reference to a control unit being “a functional component provided by the processor.” (PG Pub Specification, ¶ [0071]). The specification further recites (iv) as being exemplified by a user terminal and a smart speaker. (PG Pub Specification, ¶ [0045]). 
Consequently, although the additional elements (i) thru (iv) contain and execute instructions to perform the abstract idea, they merely serve to provide a general technological environment, e.g., computers, to carry out the generic computer functions, e.g., transceiving, storing, comparing, analyzing and displaying data and determining operations to be performed. Accordingly, this does not serve to integrate the abstract idea "apply it." See MPEP § 2106.05(f).
Furthermore, the claim only manipulates abstract data elements into another form. It does not set forth improvements to another technological field or the functioning of the computer itself and instead uses computer elements as tools to improve the functioning of the abstract idea identified above. Wherein, the additional elements, under their broadest reasonable interpretation in light of the specification, are all recited at a high-level of generality. Such that, when viewed as a whole/ordered combination, additional elements, i.e., (i) thru (iv), amount to no more than “generally linking” the use of the judicial exception to a particular technological environment, that is, implementation via computers. See MPEP 2106.05(h). There is no indication that the combination of the elements improves the functioning of a computer or improves any other technology.
Wherein, the following non-limiting and non-exclusive limitations that are not enough include: 
adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions; and/or
“generally linking” the use of the judicial exception to a particular technological environment or field of use. See MPEP §§ 2106.05(f) and (h). 
claim 19 is directed to an abstract idea and has been evaluated in Step 2B, see below.
Regarding independent claim 1, as stated in Step 2A—Prong I the claim shares analogous limitations to those in recited in claim 19. Moreover, the claim does not recite any additional elements other than those previously analyzed in Step 2A—Prong II for claim 19. Accordingly, claim 1 is directed to an abstract idea and has been evaluated in Step 2B, see below. 
Regarding independent claim 17, the judicial exception is not integrated into a practical application, because the additional element, i.e., (i) “a computer,” under its broadest reasonable interpretation in light of the specification, is recited at a high level of generality such that it does not transform the exception into a patent eligible application. For example, the specification recites (i) as being exemplified a “general computer.” (PG Pub Specification, ¶ [0046]). Moreover, the claim does recites not recite any additional elements other than those previously analyzed in Step 2A—Prong II for claim 19. Accordingly, for the same reasons as disclosed in the Step 2A—Prong II analysis for claim 19 above, claim 17 is directed to an abstract idea and has been evaluated in Step 2B, see below. 

Step 2B: (“Significantly More”)
Regarding Step 2B analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite to additional elements that amount to “significantly more” than the recited judicial exception. 
Regarding independent claim 19, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As disclosed (i) thru (iv), to perform the italicized functions in Step 2A—Prong I, amount to no more than mere instructions to apply the exception using generic computers and generic computer components and field of use. Wherein, mere instructions to apply an exception using a generic computers and/or generic computer components and field of use cannot provide an inventive step. Moreover, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the additional elements, when viewed as an ordered combination and as a whole, are not directed to significantly more than the exception itself. Therefore, independent claim 19 is ineligible subject matter under 35 U.S.C. § 101.
Regarding independent claim 1, as stated in Step 2A—Prong II the claim does not disclose any additional elements other than those analyzed in claim 19. Accordingly, for the same reasons a provided in Step 2B for claim 19, independent claim 1 is ineligible subject matter under 35 U.S.C. § 101. 
Regarding independent claim 17, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A—Prong II, the additional element, i.e., “a computer,” to perform the italicized functions in Step 2A—Prong I, amounts to no more than mere instructions to apply the exception using generic computers and generic computer components and field of use. Wherein, mere instructions to apply an exception using a generic computers and/or generic computer components and field of use cannot provide an inventive step. Moreover, there is no indication that the element improves the functioning of a computer independent claim 17 is ineligible subject matter under 35 U.S.C. § 101.

Step 2 – Judicial Exception analysis for dependent claims:
Dependent Claims Step 2A:
Regarding claims 2-16, 18, and 20, the limitations of the dependent claims, merely set forth further refinements of the abstract idea, e.g., “a certain method of organizing human activities” and “mental processes.” 
Although dependent claims 3-4, 9-10, 13-14, and 18 further refine the abstract idea of their respective base claim(s), the claims do recite additional elements. For example,
Claim 3 recites the following that further refines the abstract idea wherein the information about the behavior of the user includes information acquired…;
Claim 4 recites the following that further refines the abstract idea wherein the information acquired by the plurality of apparatuses includes information about a history of the user having searched…or information about an utterance of the user acquired;
Claim 9 recites the following that further refines the abstract idea wherein the controller decides a…user that is caused to output the information about the arrangement of the transportation means, according to the calculated likelihood;
Claim 10 recites the following that further refines the abstract idea wherein the controller decides a…- 55 -user that is caused to output the information about the arrangement of the transportation means, according to attributes of the user;
Claim 13 recites the following that further refines the abstract idea wherein, in the output of the information about the arrangement of the transportation means, the controller outputs information for confirming whether or not to perform the arrangement of the transportation means, to…the user;
Claim 14 recites the following that further refines the abstract idea wherein, in the output of the information about the arrangement of the transportation means, the controller outputs the information for confirming whether or not to perform the arrangement of the transportation means, to a…the user if the calculated likelihood is below a second threshold; and 
Claim 18 recites the following the further refines the abstract idea wherein the information about the behavior of the - 58 -user includes information acquired.
Wherein, claims 3 and 18 recites (v) “a plurality of apparatuses;” claim 4 recites (vi) “a terminal” and (vii) “a microphone;” and claims 9-10 and 13-14 recite (viii) “a terminal of the user.” Wherein, the additional elements, under their broadest reasonable interpretation in light of the specification, are recited at a high level of generality such that they do not transform the abstract idea into a practical application. For example, the specification discloses (v) as being exemplified by “the user terminal 20 and the smart speaker 30.” (PG Pub Specification, ¶ [0087]). The specification discloses (vi) as being a a small-size computer such as a smartphone, a mobile phone, a tablet terminal, a personal information terminal, a wearable computer (such as a smartwatch) and a personal computer (PC). (PG Pub Specification, ¶ [0050]). The specification discloses (vii) as being integrated into a computer, terminal of the user, or a smart speaker and as “a device that converts an utterance of the user to an electrical signal.” (PG Pub Specification, ¶¶ [0051], [0054], and [0055]). The specification discloses (viii) as being exemplified by “a small-size computer such as a smartphone, a mobile phone, a tablet terminal, a personal information terminal, a wearable computer (such as a smartwatch) and a personal computer (PC). (PG Pub Specification, ¶ [0050]).
Although the additional elements contains instructions to perform the abstract idea, they merely serve to provide a general technological environment, e.g., computing devices, to carry out the generic computer functions, i.e., acquiring, processing, and outputting data and determining operations to be performed. Accordingly, for the same reasons in the Step 2A—Prong II analysis of independent claim 19, the limitations of the dependent claims, when viewed as a whole/ordered combination, fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea (i.e., “apply it” and “field of use”). Consequently, dependent claims 3-4, 9-10, 13-14, and 18 are directed to an abstract idea and have been evaluated in Step 2B, see below.
Moreover, claims 2, 5-8, 11-12, 15-16, and 20 further recite and refine the abstract idea and do not 
Claim 2 recites wherein, in the calculation of the likelihood, the controller calculates likelihood about one or more among a destination, departure time, transportation means to the destination and a route to the destination;
Claim 5 recites wherein a weight on likelihood is larger for the information about the history that the user has searched using the terminal than for the information about the utterance of the user;
Claim 6 recites wherein the information acquired by the plurality of apparatuses includes information about one or more among a destination, departure time, transportation means to the destination and a route to the destination;
Claim 7 recites wherein the controller calculates the likelihood according to attributes of the user;
Claim 8 recites wherein, in the output of the information about the service, the controller outputs information about arrangement of transportation means according to the calculated likelihood;
Claim 11 recites wherein, in the output of the information about the arrangement of the transportation means, the controller outputs information about arrangement of a vehicle;
Claim 12 recites wherein, in the output of the information about the arrangement of the transportation means, the controller outputs information for arranging the transportation means and outputs information for notifying the user that the transportation means has been arranged if the calculated likelihood is equal to or above a first threshold;
Claim 15 recites wherein the controller decides the terminal of the user to which the information for confirming whether or not to perform the arrangement of the transportation - 57 -means is outputted, according to the calculated likelihood;
Claim 16 recites wherein the controller decides the terminal of the user to which the information for confirming whether or not to perform the arrangement of the transportation means is outputted, according to attributes of the user;
Claim 20 recites comprising a plurality of the input apparatuses.
Therefore, these claims, when viewed as a whole and ordered combination, recite the same abstract idea as their respective base claim by virtue of dependence. Accordingly, these claims do not change the analysis already presented above in regards to their respective base claims. Consequently, dependent claims 2, 5-8, 11-12, 15-16, and 20 are directed to an abstract idea and have been evaluated in Step 2B, see below.

Dependent Claims Step 2B:
Regarding claims 2-16, 18, and 20, the dependent claims do not include additional element(s) that is/are sufficient to amount to significantly more than the judicial exception. As disclosed in Step 2A above, the additional elements, i.e., (v) thru (viii), are all recited at a high-level of generality to perform the emphasized functions in Step 2A—Prong I. Accordingly, the additional element(s) amount to no more than: (i) “apply it” (or an equivalent) and (ii) generally link the use of a judicial exception to a particular technological environment or field of use, and, thereby, the additional element(s) is/are dependent claims 2-16, 18, and 20 are ineligible subject matter under 35 U.S.C. § 101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Beaurepaire et al., hereinafter Beaurepaire, Pub. No. 2020/0175429.
Regarding claim 1, Beaurepaire teaches [a]n information processing apparatus comprising a controller (Beaurepaire, Figure 2: Processing Module 207; Figure 8: System 800 and Processor 802), the controller being configured to execute: calculating, based on information about behavior of a user, likelihood about future movement of the user (Beaurepaire, ¶¶ [0036] – [0039]); and outputting information about a service for the movement of the user based on the calculated likelihood (Beaurepaire, ¶¶ [0036] – [0039]).
Regarding claim 2, Beaurepaire teaches the information processing apparatus according to claim 1. Beaurepaire further teaches wherein, in the calculation of the likelihood, the controller calculates likelihood about one or more among a destination, departure time, transportation means to the destination and a route to the destination (Beaurepaire, ¶¶ [0036], [0078], and [0098]). Wherein, Beaurepaire teaches calculating a probability based on a user’s profile and contextual data comprising “destination,” “transport modes,” and “calendar” (i.e., departure time).” Id.
Regarding claim 3, Beaurepaire teaches the information processing apparatus according to claim 1. Beaurepaire further teaches wherein the information about the behavior of the user includes information acquired by a plurality of apparatuses (Beaurepaire, Figure 1A: Routing Platform 105, Service Platform 109, User Equipment 101a-101n; ¶¶ [0065]–[0066] and [0072]–[0073]). Wherein, Beaurepaire teaches user information is acquired by a user device, a routing platform, a service platform, and a transportation database (i.e., a plurality of apparatuses). Id.
Regarding claim 4, Beaurepaire teaches the information processing apparatus according to claim 3. Beaurepaire further teaches wherein the information acquired by the plurality of apparatuses includes information about a history of the user having searched using a terminal or information about an utterance of the user acquired by a microphone (Beaurepaire, Figure 1A: Routing Platform 105, Service Platform 109, User Equipment 101a-101n; and ¶¶ [0004], [0039]-[0040], [0047]-[0048], [0053], [0064]-[0066], [0098], and [0114]). Wherein, Beaurepaire teaches each platform acquires a user’s profile and context and the routing platform and user equipment determines “a user travel pattern/habit” based on previous requests indicating the “user’s criteria” of selecting available modes of transportation on a user interface (i.e., information about a history of the user having searched). Id.
Regarding claim 5, Beaurepaire teaches the information processing apparatus according to claim 4. Beaurepaire further teaches wherein a weight on likelihood is larger for the information about the history that the user has searched using the terminal than for the information about the utterance of the user (Beaurepaire, ¶¶ [0036]-[0037] and [0114]). Wherein, Beaurepaire teaches providing weight to user travel pattern/habit based on previous requests indicating the user’s criteria (i.e., information about the history that the user has searched) without disclosing that any weight is provided to what the user has uttered into a microphone of the user equipment. Id.
Regarding claim 6, Beaurepaire teaches the information processing apparatus according to claim 3. Beaurepaire further teaches wherein the information acquired by the plurality of apparatuses includes information about one or more among a destination, departure time, transportation means to the destination and a route to the destination (Beaurepaire, ¶¶ [0036], [0078], and [0098]).
Regarding claim 7, Beaurepaire teaches the information processing apparatus according to claim 1. Beaurepaire further teaches wherein the controller calculates the likelihood according to attributes of the user (Beaurepaire, ¶¶ [0036], [0078], and [0098]). Wherein, Beaurepaire teaches calculating a probability based on a user’s profile Id..
Regarding claim 8, Beaurepaire teaches the information processing apparatus according to claim 1. Beaurepaire further teaches wherein, in the output of the information about the service, the controller outputs information about arrangement of transportation means according to the calculated likelihood (Beaurepaire, ¶¶ [0091] – [0092]). Wherein, Beaurepaire teaches a processing module calculating a probability a user will use a mode of transportation and books the mode when the probability exceeds a threshold. Id.
Regarding claim 9, Beaurepaire teaches the information processing apparatus according to claim 8. Beaurepaire further teaches wherein the controller decides a terminal of the user that is caused to output the information about the arrangement of the transportation means, according to the calculated likelihood (Beaurepaire, Figure 6: probabilities; and ¶¶ [0117]-[0124]). Wherein, Beaurepaire teaches a processing module providing indication to a user of a proactive booking for the user to accept or decline based on a probability the user will  request a ride. Id.
Regarding claim 10, Beaurepaire teaches the information processing apparatus according to claim 8. Beaurepaire further teaches wherein the controller decides a terminal of the - 55 -user that is caused to output the information about the arrangement of the transportation means, according to attributes of the user (Beaurepaire, ¶¶ [0116]-[0124]). Wherein, Beaurepaire teaches a processing module providing indication to a user of a proactive booking for the user to accept or decline based on the user preference and user context. Id.
Regarding claim 11, Beaurepaire teaches the information processing apparatus according to claim 8. Beaurepaire further teaches wherein, in the output of the information about the arrangement of the transportation means, the controller outputs information about arrangement of a vehicle (Beaurepaire, ¶¶ [0116]-[0124]). Wherein, Beaurepaire teaches a processing module providing indication to a user of a proactive booking of a particular mode of transportation, e.g., e-scooter, bicycle, car etc., to the user’s device for the user to accept or decline. Id.
Regarding claim 12, Beaurepaire teaches the information processing apparatus according to claim 8. Beaurepaire further teaches wherein, in the output of the information about the arrangement of the transportation means, the controller outputs information for arranging the transportation means and outputs information for notifying the user that the transportation means has been arranged if the calculated likelihood is equal to or above a first threshold (Beaurepaire, ¶¶ Beaurepaire, ¶¶ [0091]–[0092] and [0116]-[0124]). Wherein, Beaurepaire teaches a processing module providing notification to a user of a proactive booking of a particular mode of transportation, e.g., e-scooter, bicycle, car etc., to the user’s device for the user to accept or decline when a probability meets or exceeds a threshold. Id.
Regarding claim 13, Beaurepaire teaches the information processing apparatus according to claim 8. Beaurepaire further teaches wherein, in the output of the information about the arrangement of the transportation means, the controller outputs information for confirming whether or not to perform the arrangement of the transportation means, to a terminal of the user (Beaurepaire, ¶¶ [0042] and [0117]-[0118]. Wherein, Beaurepaire teaches a processing module will cancel a potential proactive reservation when a user has selected on the user interface to ignore the proactive reservation.” Id.
Regarding claim 14, Beaurepaire teaches the information processing apparatus according to claim 8. Beaurepaire further teaches wherein, in the output of the information about the arrangement of the transportation means, the controller outputs the information for confirming whether or not to perform the arrangement of the transportation means, to a terminal of the user if the calculated likelihood is below a second threshold (Beaurepaire, Figure 6: probabilities; and ¶¶ [0116]-[0124]). Wherein, Beaurepaire teaches a processing module continuously updating a probability of each mode of transportation (i.e., a second probability to an nth probability) based on the user location, user preference, and user context and if the updated probability meets or exceeds a threshold, then a proactive reservation is executed. Id.
Regarding claim 15, Beaurepaire teaches the information processing apparatus according to claim 13. Beaurepaire further teaches wherein the controller decides the terminal of the user to which the information for confirming whether or not to perform the arrangement of the transportation - 57 -means is outputted, according to the calculated likelihood (Beaurepaire, ¶¶ [0116]-[0124]). Wherein, Beaurepaire teaches a processing module provides indication of a proactive reservation to a user interface based on a calculated probability that the user will request the vehicle. Id.
Regarding claim 16, Beaurepaire teaches the information processing apparatus according to claim 13. Beaurepaire further teaches wherein the controller decides the terminal of the user to which the information for confirming whether or not to perform the arrangement of the transportation means is outputted, according to attributes of the user (Beaurepaire, ¶¶ [0116]-[0124]). Wherein, Beaurepaire teaches a processing module providing indication to a user of a proactive booking for the user to accept or decline based on the user preference and user context. Id.  
Regarding claim 17, Beaurepaire teaches [a]n information processing method, wherein a computer executes…(Beaurepaire, Figure 8: system 800). Moreover, the claim is the method claim for the apparatus claimed in claim 1 and contains analogous limitations. Accordingly, the claim is rejected under the same premise as presented in claim 1 above.
Regarding claim 18, the claim is the method claim for the apparatus claimed in claim 3 and contains analogous limitations. Accordingly, the claim is rejected under the same premise as presented in claim 3 above.
Regarding claim 19, Beaurepaire teaches A system (Beaurepaire, Figure 1A: system 100) comprising: 
an input apparatus configured to detect behavior of a user (Beaurepaire, Figure 1A: Routing Platform 105 and Service Platform 109; Figure 8: System 800); 
an information processing apparatus comprising a controller, the controller being configured to execute (Beaurepaire, Figure 2: Processing Module 207; Figure 8: System 800 and Processor 802): calculating, based on the behavior of the user detected by the input apparatus, likelihood about future movement of the user (Beaurepaire, ¶¶ [0036] – [0039]); and outputting information about a service for the movement of the user based on the calculated likelihood (Beaurepaire, ¶¶ [0036] – [0039]); and 
an output apparatus configured to output a notification based on the information about the service outputted by the controller, to the user (Beaurepaire, Figure 1A: User Equipment 101a thru 101n; and ¶ [0042]). 
Regarding claim 20, Beaurepaire teaches the system according to claim 19. Beaurepaire further teaches comprising a plurality of the input apparatuses (Beaurepaire, Figure 1A: Routing Platform 105, Service Platform 109, User Equipment 101a-101n; ¶¶ [0065]–[0066] and [0072]–[0073]). Wherein, Beaurepaire teaches user information is acquired by a user device, a routing platform, a service platform, and a transportation database (i.e., a plurality of apparatuses). Id.
Conclusion
The following prior art is not relied upon, yet is made of record, because it is considered pertinent to applicant’s disclosure:
Beaurepaire, Pub. No. US 2020/0098271 (Reference B of the attached PTO-892) relates a method and apparatus for detecting availability of a vehicle based on parking search behaviors;
Meyer et al., Pat. No. US 10,685,297 (Reference C of the attached PTO-892) relates to automatic booking of transportation based on context of a user of a computing device; and 
Koukoumidis et al., Pat. No. US 11,086,858 (Reference D of the attached PTO-892) relates to context-based utterance prediction for assistance systems. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE J SHAFER whose telephone number is (469)295-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jessie James Shafer
Examiner
Art Unit 3628



/J.J.S./Examiner, Art Unit 3628

/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628